DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 recites “a dental prosthesis, comprising: a dental insert” which appears to mean “a dental prosthesis, comprising: a dental implant”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clostermann et al. (US 9,788,921).
Clostermann shows a dental insert (2) for connecting a dental implant to a dental abutment the dental insert comprising: a first interface (bottom of 2 in Fig. 3), in interaction with the dental abutment, configured to fix the dental insert to the implant by a latching and/or clamping connection (clamp/latch connection of 22 over 33 as seen in Fig. 4; the implant is not positively recited and only needs be capable of use with an implant having a projection such as the projection of 3 in Fig. 3); and a second interface configured to fix the dental insert to the dental abutment (top of 2 in Fig. 3; the abutment is not positively recited and only needs be capable of use with an abutment such as 1 in Fig. 3), wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Clostermann.
Clostermann discloses the device as previously described above and shows the use of plastic, the insert is exchangeable by releasing a positive connection with the abutment (Fig. 3-4 show this interaction), fixable in the implant (implant is not positively recited and only needs to be capable of such, which 2 in Fig. 3 is capable of being fixable within an implant), but fails to show wherein the dental insert comprises at least 45% by weight of a polyether ketone and an antibacterial, disinfectant, or anti-inflammatory active substance.   The Office takes official notice that at least 45% by weight of polyether ketone is a well known plastic choice in the dental implant art and that including an antibacterial, disinfectant, or anti-inflammatory active substance is well known for implant components in the dental art.

Allowable Subject Matter
Claims 19, 21, 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Clostermann shows the structure of the insert itself, but does not and would not be expected to include the additional limitations of the receptacle wall with cap space, the second interface is a screw channel or a pin-like protrusion, and swellable material as these would not allow proper functioning of the device of Clostermann, particularly since the prior art typically looks to reduce any amount of swelling of implant components.  Additionally, Clostermann’s abutment in the arrangement is different from that claimed, particularly since Clostermann’s abutment’s end section surrounds the insert rather than being capable of positioning within the cap space.  Other related prior art typically uses a screw to connect the insert to implant or outwardly expanding fingers to snap into a dental abutment with a screw passing therethrough.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772